TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 14, 2022



                                       NO. 03-21-00679-CV


Greg Abbott, in his Official Capacity as Governor of the State of Texas, and John Scott, in
             his Official Capacity as Secretary of State of Texas, Appellants

                                                  v.

Mexican American Legislative Caucus, Roland Gutierrez, Sarah Eckhardt, Ruben Cortez,
                       and The Tejano Democrats, Appellees




         APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
                  DISMISSED FOR WANT OF PROSECUTION –
                     OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment signed by the trial court on December 22, 2021. Having

reviewed the record, the Court holds that Greg Abbott, in his Official Capacity as Governor of

the State of Texas, and John Scott, in his Official Capacity as Secretary of State of Texas have

not prosecuted their appeal and did not comply with a notice from the Clerk of this Court.

Therefore, the Court dismisses the appeal for want of prosecution. The appellants shall pay all

costs relating to this appeal, both in this Court and in the court below.